Citation Nr: 0729203	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-33 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
feet.

2.  Entitlement to service connection for conjunctivitis.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for a right wrist 
ganglion.

5.  Entitlement to service connection for cardiomyopathy.

6.  Entitlement to service connection for sinus arrhythmia.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1965 to October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
regional office (RO).  

The claims for service connection for cardiomyopathy, sinus 
arrhythmia and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic disorder of the feet was not present during 
service, and there is no competent evidence that the veteran 
currently has a chronic disorder of the feet that is related 
to service.   

2.  There is no competent evidence that the veteran currently 
has conjunctivitis.

3.  Diabetes was not present until many years after service 
and there is no competent evidence that the veteran's current 
diabetes is related to service.

4.  A right wrist ganglion was present upon entrance into 
service, and did not increase in severity during service.


CONCLUSIONS OF LAW

1.  A chronic disorder of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  Chronic conjunctivitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  Diabetes was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A right wrist ganglion was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2003 and September 2003 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  Records were also obtained form the 
Social Security Administration.  He has declined a hearing.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To Service Connection For A Disorder Of The 
Feet.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis or diabetes is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records reflect that on 
entrance into service in May 1965 the veteran reported that 
he had "bad feet."  Physical examination conducted at that 
time was negative for any abnormity.  Therefore, the veteran 
is presumed to have been in sound condition on entrance into 
service.  

The Board notes, however, that there is only a single service 
medical record which shows that the veteran was treated for 
any problems with his feet.  A September 1965 record reflects 
that the veteran had been asymptomatic since treatment for 
foot calluses.  Therefore, the record demonstrates that 
whatever symptom had been present had resolved, and that the 
problem was not a chronic one.  The Board has also noted that 
on separation from service in September 1968, the veteran 
checked a box indicating that he had a history of foot 
trouble.  On medical examination, however, his feet were 
found to be normal.  

There is no post service evidence whatsoever reflecting that 
the veteran has had any foot problems since service.  In 
fact, a record dated in July 2003 from South Florida 
Cardiology Associates reflects that the veteran denied having 
swelling of the feet.  Examination showed that his gait was 
normal, and no abnormalities were noted on examination of the 
extremities.  

In summary, the evidence shows that a chronic disorder of the 
feet was not present during service, and there is no 
competent evidence that the veteran currently has a chronic 
disorder of the feet that is related to service.  
Accordingly, the Board concludes that a chronic disorder of 
the feet was not incurred in or aggravated by service.  

II.  Entitlement To Service Connection For Conjunctivitis.

The veteran's service medical records show that he was seen 
on a number of occasions for treatment of conjunctivitis.  
For example, in September 1965, the veteran complained of 
having an infection of the left eye.  Examination showed 
acute conjunctivitis.  There was no foreign body seen, and 
the pupil was within normal limits.  The treatment consisted 
of medication.  A subsequent record indicated that the 
conjunctivitis was improving.  

On separation from service, the veteran checked a box 
indicating a history of eye trouble.  On the reverse side of 
the form, however, the only references to the eyes was a 
notation that the veteran wore glasses.  On examination, 
clinical evaluations of the eyes, including opthalmoscopic 
examination, examination of the pupils, and testing of ocular 
motility, were all normal.  His vision was 20/20 for both 
near and distant.

There are no post service medical treatment records 
whatsoever pertaining to conjunctivitis.  In fact, a medical 
record dated in July 2003 from South Florida Cardiology 
Associates reflects that the veteran denied having blurred 
vision, recent changes in visual acuity, double vision, 
itching o the eyes, or exudates of the eyes.  

The United States Court of Appeals for Veterans Claims held 
in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  In the present case, however, the preponderance 
of the competent medical evidence shows that the veteran's 
current complaints have not been accompanied by objective 
findings to support a diagnosis of a current disability of 
the eyes such as conjunctivitis.  The veteran's own opinion 
that he currently has a disability is not enough to support 
his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that chronic 
conjunctivitis was not incurred in or aggravated by service.

III.  Entitlement To Service Connection For Diabetes.

Initially, the Board notes that the veteran did not have 
service in Vietnam, and therefore, the presumption pertaining 
to development of diabetes following exposure to herbicides 
does not apply in the present case.

The Board also notes that in his original claim form, the 
veteran stated that he was claiming service connection for 
diabetes secondary to a heart condition.  However, he is not 
currently service connected for a heart condition, and 
therefore, the claim cannot be considered on that basis.  In 
the event service connection is later granted for a heart 
condition, then the claim for secondary service connection 
for diabetes may be reviewed at that time.  

With respect to a claim for direct service connection for 
diabetes, the Board notes that the veteran's service medical 
records do not contain any references to diabetes.  On 
separation from service, the veteran gave a medical history 
in which he denied having sugar in the urine.  The report of 
a medical examination conducted upon separation is likewise 
negative for references to diabetes.  It was noted that 
urinalysis was negative for sugar.  

The earliest medical records reflecting a diagnosis of 
diabetes are from many years after service, and do not 
contain any indication that the disorder is related to 
service.  On the contrary, a VA medical record dated in May 
2003 reflects that the diabetes had been diagnosed only 16 
months earlier.  This places the date of onset as being long 
after separation from service.  

Based on the foregoing evidence, the Board finds that 
diabetes was not present until many years after service and 
there is no competent evidence that the veteran's current 
diabetes is related to service.  Accordingly, the Board 
concludes that diabetes was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

IV.  Entitlement To Service Connection For A Right Wrist 
Ganglion.

The veteran's service medical records reflect that on 
entrance into service in May 1965, the veteran reported a 
history of having been advised to have an operation on his 
arm.  The examining physician noted that the veteran had a 
ganglion of the right wrist.  A record dated two days later 
reflects that the veteran had an orthopedic consultation in 
which it was noted that he had a ganglion of the left wrist 
which had been present for at least 1.5 years.  It was 
determined that he was fit for duty without limitations.  The 
Board notes that although the orthopedic examination 
erroneously indicated that the ganglion was on the left 
wrist, rather than the right wrist, this error is not of 
consequence as it is clear that the right wrist ganglion 
existed on entrance as it was noted on the entrance 
examination.  

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in the disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progression 
of the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).

The Board notes that there is only one subsequent in-service 
treatment record pertaining to the ganglion of the right 
wrist.  In May 1966, the veteran was seen with a round 
swelling on the dorsum of the right wrist.  He reported that 
it was occasionally painful, and had been present for many 
years.  The veteran was placed on the waiting list for 
ganglia excision.  

There are no additional references to the right wrist ganglia 
in service.  On separation from service in September 1968 he 
denied having bone, joint or other deformity.  Clinical 
evaluation of the upper extremities was normal.  

There are no post service medical records pertaining to the 
right wrist ganglion.  

The foregoing evidence reflects that a right wrist ganglion 
was present upon entrance into service, and did not increase 
in severity during service.  Temporary or intermittent flare-
ups during service of a pre-existing injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to the symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993).  See also Beverly v. Brown, 9 Vet. App. 402 (1996) 
(which held that a veteran is not entitled to service 
connection for aggravation of a pre-service knee disorder 
where the veteran experienced some pain and stiffness in the 
knee during service, but there was no evidence to show that 
the veteran experienced persistent worsening of his knee 
condition in service, and in fact, the record showed that the 
veteran's knee condition actually improved while he was in 
service).  Accordingly, the Board concludes that a right 
wrist ganglion was not incurred in or aggravated by service.  


ORDER

1.  Service connection for a disorder of the feet is denied.

2.  Service connection for conjunctivitis is denied.

3.  Service connection for diabetes is denied.

4.  Service connection for a right wrist ganglion is denied.



REMAND

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).

In the present case, the veteran's service medical records 
contain numerous references to possible heart abnormalities.  
For example, in April 1968, the veteran reported that his 
heart beat skipped occasionally.  Examination showed frequent 
premature beats.  An EKG was interpreted as showing sinus 
arrhythmia with frequent PVC's and questionable early 
ventricular hypertrophy.  A subsequent internal medicine 
record dated in May 1968 indicates that there was no clinical 
evidence of LVH, and that the murmur was "probably" 
functional.  

The Board also notes that the veteran's current medical 
treatment records show that he is being treated for a variety 
of heart problems.  He is also in receipt of Social Security 
disability benefits based on his current heart problems.  

The Board finds that the VA should obtain a medical opinion 
which addresses whether any of the veteran's current heart 
problems and hypertension are related to the heart 
abnormalities noted in service.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be afforded a VA 
heart examination for the purpose of 
obtaining a medical opinion regarding 
whether the veteran currently has any 
residual disabilities consistent with the 
heart abnormalities which were noted 
during service.  The claims file must be 
made available to the examiner in 
connection with the examination.  The 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current heart problems 
and/or hypertension had onset during 
service or are in any other way causally 
related to his active service.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


